DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present office action is made in response to the Pre-amendment filed by applicant on 2/24/2020. It is noted that in the amendment, applicant has made changes to the abstract and the claims, see Note below. 
Regarding to the claims, applicant has amended claims 10-12. There is not any claim being added into or canceled from the application. The pending claims are claims 1-12 which claims are examined in the present office action.
Note:
In the Pre-amendment of 2/24/2020, applicant stated that a substitute specification with its marked-up copy showing the changes to the specification being provided; however, the Office has not received any substitute specification and its marked-up copy as mentioned by the application in the Pre-amendment filed on 2/24/2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement, hereafter, IDS, filed on 5/28/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
In particular, the Office has not received a copy of the non-patent literature publication titled as “Thermal lens in a liquid sample with focal length controllable by bulk temperature” listed in the IDS filed by applicant on 5/28/2020.
6.	The listing of references in the specification, see specification in page 2, lines 12-14, is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
7.	The drawings contain four sheets of figures 1-7 were received on 2/24/2020.  These drawings are objected by the examiner for the following reason(s).
8.	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See present specification in each of page 2 (lines 57+) and page 4 (lines 31+). See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
9.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature regarding “the beam of light rays from any light source” recited in claim 1 on line 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Specification
9.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
10.	The disclosure is objected to because it does not have headlines for the purpose of providing a clear framework of the disclosure. It is suggested that applicant amend the specification by adding headlines such as BACKGROUND OF THE INVENTION, BRIEF SUMMARY OF THE INVENTION, BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S), DETAILED DESCRIPTION OF THE INVENTION… where it is appropriate. Appropriate correction is required.
11.	The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
12.	The disclosure is objected to because of the following informalities: a) page 1: on lines 5-6, “US patent 20070244561 A1” should be changed to --US Publication serial No. 20070244561 A1--; b) Page 2: lines 31-32 and Page 2, line 36: the reference “6” is used to refer to different elements, i.e., a lens as on lines 31-32 (and line 38, 39) and a diffuser as on line 36; c) Page 4: lines 39-40: the reference “3” is used to refer to different elements, i.e., a subset as on line 39 and a subassembly as on line 40. There are still some grammatical and idiomatic errors in the specification. Applicant should carefully proofread the specification. Appropriate correction is required.
Claim Objections
13.	Claims 1-12 are objected to because each claims includes reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
14.	Claims 1-6 and 9 are objected to because of the following informalities.  Appropriate correction is required.
a) In claim 1: on line 1, “Image forming method” should be changed to --An image forming method--, see the use of article in present claim 7 on line 1; and what is “AGRIN” (line 4, 7, 8, …” does applicant imply here? Applicant needs to provide a definition or an explanation of the mentioned term.
b) In each of claims 2-6: on line 2 of each claim, the terms “An image forming method according to claim 1” should be changed to –The image forming method according to claim 1--;
c) In claim 9: on each of lines 3 and 4, the terms thereof “sliding handle” should be changed to --sliding holder-- for the purpose of maintain a consistence in claimed language being used throughout all claims, see claim 7 on line 6; and
d) In claim 9: on line 8, “housing element 22’” should be changed to --housing 22’-- for the purpose of maintain a consistence in claimed language being used throughout all claims, see the claim 7 on line 5.
e) The remaining claims are dependent upon the objected base claims and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 112
15.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

16.	Claims 8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons.
a) Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In particular, the claim is rejected because the disclosure does not prove supports for a laser light beam having both a) a fiber optic collimator connected to an external laser and b) a diode laser as recited in the claim and its base claim 7.
Applicant is respectfully invited to review the disclosure, in particular, in page 6 and figures 5-6. In the embodiment disclosed in page 6 and shown in figure 5, the laser light source comprises a fiber optic collimator (17) connected to an external source via fiber (20). In the embodiment as disclosed in page 6 and shown in figure 6, the laser light source is in the form of a diode laser, see page 6 on line 26. The disclosure does not disclose a laser light source comprises a fiber optic collimators, an external source, and a diode laser as claimed in present claim 8.
b) Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for the similar reason as set forth in element a) above. 
17.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


18.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claim 1 is generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
a1) Each of the features thereof “the beam of light rays” (line 2); “the path” (line 3); “the light rays” (line 6); “the remaining part” (line 6); “the AGRIN plate” (line 7); “the region of homogeneous ꓦΠ refraction index” (lines 7-8); the rays” (line 7); “the rays” (line 10); “the second plane” (line 12); “the main AGRIN lens” (line 12); “the second observed object” (line 15); “the optical system” (line 16); “the plane” (line 18); “the next AGRIN” (line 19); “the AGRIN 6”” (line 21); “this part” (line 22); the observed object” (line 22); and “the image” (line 23) lacks a proper antecedent basis;
a2) the feature thereof “at least one converging of classical or AGRIN type” (line 4) is indefinite. What does applicant mean by the mentioned feature? What a converging lens of classical type does applicant imply here?
a3) What is “AGRIN lens” and what is “AGRIN plate” does applicant imply in the claim? What is the structure of each of the mentioned elements?
a4) the feature thereof “the beam of light rays … AGRIN type converging lens” (lines 2-10) make the claim indefinite because it is completely  unclear about the structure of the so-called AGRIN lens and the structural relationships among the so-called “AGRIN lens”, “the AGRIN plate” and the converging lens of classical or AGRIN type. In particular, where is the position/location of the converging lens of classical or AGRIN type with respect to the AGRIN lens and the AGRIN plate? What is the structural relationship(s) between the AGRIN lens and the AGRIN plate? What is “the region of homogeneous ꓦΠ refraction index” (lines 7-8)? and what “such a way” of arrangement of the optical elements recited in the mentioned feature so that only light rays reflected/passed through a portion of an observed object is able to pass through the AGRIN lens? Applicant should note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
a5) What does applicant mean by “ a second plane of the main AGRIN lens 6’ “ (line 12)? 
a6) the feature thereof “identical to the plane … is created” (lines 18-24) makes the claim indefinite because it is unclear about the structure of multi-plane varifocal lens as claimed. How many AGRIN lens(s) are used to constitute/form the varifocal lens? What is “another observed object” (line 20) and where is the another observed object located? Does the another observed object is illuminated by the same beam of light rays as recited on line 2 of the claim, …
b) Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to the use of term “when” in the feature thereof “the diverging AGRIN lens … observed object 1” (lines 1-3). Applicant should note that the term "when” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
c) Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reason as set forth in element b) above.
d) Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “successive optical elements … converging lens” (lines 3-4). What does applicant mean by “one classic converging lens” (line 4)?
e) Each of claims 5 and 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reason as set forth in element d) above. 
f) Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
f1) the feature thereof “the components at fixed mutual distances” (line 4) lacks a proper antecedent basis. What “components” does applicant mean by “the components”?
f2) each of the features thereof “the direction” (line 6); “the laser beam” (line 6); “the imaged light beam” (line 8); and “the light” (line 11) lacks a proper antecedent basis;
f3) What is “AGRIN plate” does applicant imply in the claim? What is the structure of the so-called “AGRIN” plate?
f4) the feature thereof “a sliding holder 18 operating in two direction perpendicular to the direction of the laser beam 8” appeared on lines 5-6 of the claim is confusing with the feature thereof “a holder sliding in two perpendicular directions” appeared on line 2 of the claim. It is unclear if the slide holder on lines 5-6 is the slide holder recited on line 2. If they are the same then it is suggested that the term “a sliding holder” (lines 5-6) be changed to --the sliding holder--, see the use of the term “the” for the laser light source in the claim on lines 4-5 which is previously recited in the claim on lines 1-2. 
The similar question is also raised to the feature thereof “an optical element …the laser beam 8” appeared in the claim on lines 7-9 with respect to the feature thereof “an optical element … spectral range” appeared in the claim on lines 2-3, and the feature thereof “a filter 12 … optical element 9” appeared in the claim on line 11 with respect to the feature thereof “a laser-impermeable filter” appeared in the claim on lines 3-4.
f5) the claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  In particular, the feature thereof “an optical element … the laser beam 8” appeared in the claim on lines 7-9 makes the claim indefinite because it is unclear where the so-called “the imaged light beam” come from. What component(s) is/are used to form/provide the so-called “the imaged light beam”? and
f6) the feature thereof “an optical element 9 … the optical element 9” (lines 7-11) is unclear for the following reasons:
f61) it is unclear about the arrangement of the optical element (9), the laser beam (8), the AGRIN plate (5) and the filter (12) from the claimed language as provided in the mentioned feature. In particular, what does applicant mean by “the laser beam 8 falls on it perpendicularly” (line 10)? Applicant should note that as disclosed in the specification and shown in each of figures 4-5, the laser beam (8) is reflected by the optical element (9) and the reflected light beam (8) incidents on the AGRIN plate (5). As such, does applicant intend to recite that the laser beam (8) incidents on the (incident) surface of the AGRIN plate perpendicularly? and 
f62) the feature thereof “a filter 12 absorbing the light of the laser beam 8 through the optical element 9” (line 11) is unclear due to the use of term “though the optical element 9”. Applicant should note that the optical element (9) is used to reflect the laser beam (8) while the terms “the light of the laser beam 8 through the optical element 9” are understood as the laser beam (8) goes/passes through the optical element (9).
g) Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “the laser light source is a diode laser 23” (lines 1-2). It is unclear about the structure of the laser light source as recited in the claim and its base claim 7 on lines 4-5. Applicant should note that its base claim recites that the laser light source is a fiber optic collimator 17 connected to an external laser, see claim 7 on lines 4-5 while the claim 8 recites that the laser light source is a diode laser. Applicant should note that the structure of the laser light source as recited in claim 7 is directed to the embodiment as provided in page 6 and shown in figure 5. The laser light source in the form of a diode laser is directed to the embodiment as provided in page 6 nd shown in figure 6 which embodiment does not disclose the use of a fiber optic collimator 17.
h) Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
h1) each of the features thereof “the direction” (line 3); “the optical element 24” (line 5); and “the part of light” (lines 6-7) lacks a proper antecedent basis; and 
h2) the feature thereof “the optical element 24 mounted … housing element 22’” appeared on lines 5-8 makes the claim indefinite for the following reasons:
h21) it is completely unclear about the structure of the housing for supporting the optical components as recited in the mentioned feature and in its base claim 7 with the feature thereof “a housing … the optical element 9” (claim 7 on lines 4-11). In particular, what is the structural relationships among the housing 22 and the housings 22’ and 22”?
h22) the claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  In particular, it is unclear about the structure of the housing 22’ so that a part of light directed at a right angle by optical element 24 will be directed to optical element 9 is absorbed by the housing 22’.
i) Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reason(s) as set forth in element g) above.
j) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
19.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

20.	Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 recites that the laser light source is a diode laser, see the claim on lines 1-2; however, its base claim 7 recites that the laser light source is a fiber optic collimator connected to an external source, see claim 7 on lines 4-5, thus, the claim 8 fails to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
21.	Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 recites that the laser light source is a diode laser, see the claim on lines 1-2; however, its base claim 7 recites that the laser light source is a fiber optic collimator connected to an external source, see claim 7 on lines 4-5, thus, the claim 8 fails to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102/103
22.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
23.	The claims are indefinite that a comprehensive search of prior art are not possible at this time. A search of prior art when the claims are amended to comply with the requirement of 35 U.S.C. 112 will be made in the next office action. The US Patent No. 6,643,071 and the CN reference No. 113795777 are cited as of interest in that each discloses an optical system having a GRIN lens.
Conclusion
24.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THONG Q NGUYEN/Primary Examiner, Art Unit 2872